Exhibit EXECUTION COPY CREDIT AGREEMENT Dated as of February 18, 2009 Among RITE AID FUNDING II as the Borrower and the Lenders party hereto and CITICORP NORTH AMERICA, INC. as the Administrative Agent and RITE AID HDQTRS. FUNDING, INC. as Collection Agent and Each of the Parties named on Schedule III hereto as Originators and CITIGROUP GLOBAL MARKETS INC. as the Sole Lead Arranger and Sole Bookrunning Manager TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Other Terms 21 ARTICLE II AMOUNTS AND TERMS OF THE LOANS 21 SECTION 2.01. The Commitments 21 SECTION 2.02. Loans and Borrowings 22 SECTION 2.03. Requests for Borrowings 22 SECTION 2.04. Funding of Borrowings 23 SECTION 2.05. Interest Elections 23 SECTION 2.06. Repayment of Loans; Evidence of Indebtedness 25 SECTION 2.07. Repayment of Loans 25 SECTION 2.08. Prepayment of Loans 25 SECTION 2.09. Interest 27 SECTION 2.10. Alternate Rate of Interest 27 SECTION 2.11. Increased Costs 28 SECTION 2.12. Break Funding Payments 29 SECTION 2.13. Fees 29 SECTION 2.14. Taxes 30 SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 31 SECTION 2.16. Mitigation Obligations; Replacement of Lenders 33 SECTION 2.17. Security Interest 33 SECTION 2.18. Right of Setoff 34 SECTION 2.19. Settlement Procedures 34 ARTICLE III CONDITIONS PRECEDENT 37 ARTICLE IV REPRESENTATIONS AND WARRANTIES 41 SECTION 4.01. Representations and Warranties of the Borrower 41 SECTION 4.02. Representations and Warranties of the Collection Agent 44 ARTICLE V COVENANTS 45 SECTION 5.01. Covenants of the Borrower 45 SECTION 5.02. Covenants of the Borrower, the Collection Agent and the Originators 55 ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES AND PARTICIPATED RECEIVABLES 56 SECTION 6.01. Designation of Collection Agent 56 SECTION 6.02. Duties of Collection Agent 56 SECTION 6.03. Certain Rights of the Administrative Agent 58 SECTION 6.04. Rights and Remedies 59 SECTION 6.05. Further Actions Evidencing the Loans 59 SECTION 6.06. Covenants of the Collection Agent and each Originator 60 SECTION 6.07. Indemnities by the Collection Agent 61 SECTION 6.08. Representations of the Collection Agent 62 i SECTION 6.09. Establishment of Deposit Accounts 63 SECTION 6.10. Establishment of Administrative Agent’s Account and Cure Account 63 ARTICLE VII EVENTS OF DEFAULT 65 SECTION 7.01. Events of Default 65 ARTICLE VIII THE ADMINISTRATIVE AGENT 69 SECTION 8.01. Authorization and Action 69 SECTION 8.02. Administrative Agent’s Reliance, Etc. 70 SECTION 8.03. Administrative Agent and Affiliates 70 SECTION 8.04. Indemnification of Administrative Agent 70 SECTION 8.05. Delegation of Duties 71 SECTION 8.06. Action or Inaction by Administrative Agent 71 SECTION 8.07. Notice of Events of Default 71 SECTION 8.08. Non-Reliance on Administrative Agent and Other Parties 71 SECTION 8.09. Successor Administrative Agent 72 SECTION 8.10. Reports and Notices 72 ARTICLE IX [INTENTIONALLY OMITTED] 73 ARTICLE X INDEMNIFICATION 73 SECTION 10.01. Indemnities by the Borrower 73 ARTICLE XI MISCELLANEOUS 75 SECTION 11.01. Amendments, Etc 75 SECTION 11.02. Notices, Etc 76 SECTION 11.03. Assignability 76 SECTION 11.04. Costs, Expenses and Taxes 79 SECTION 11.05. Waiver of Consequential Damages 80 SECTION 11.06. Confidentiality 80 SECTION 11.07. GOVERNING LAW 81 SECTION 11.08. Execution in Counterparts 81 SECTION 11.09. Survival of Termination 81 SECTION 11.10. Consent to Jurisdiction 81 SECTION 11.11. WAIVER OF JURY TRIAL 82 SECTION 11.12. Judgment 82 SECTION 11.13. USA Patriot Act 82 SECTION 11.14. RFA Intercreditor Agreement 83 ii SCHEDULES SCHEDULE I - Deposit Banks and Account Banks SCHEDULE II - Credit and Collection Policy SCHEDULE III - Addresses SCHEDULE IV - Months SCHEDULE V - Material Litigation SCHEDULE VI - [Intentionally Omitted] SCHEDULE VII - Administrative Agent’s Account and Cure Account SCHEDULE VIII - Commitments ANNEXES ANNEX A - Form of Daily Report ANNEX A-1 - Form of Borrower Report ANNEX A-2 - Form of Interim Report ANNEX B - Form of Deposit Account Agreement ANNEX C - [Intentionally Omitted] ANNEX D - Assignment and Acceptance ANNEX E - Form of Funds Transfer Letter ANNEX F - Form of Note ANNEX G - Form of Parent Undertaking (Collection Agent) ANNEX H - [Intentionally Omitted] ANNEX I - Business Associate Addendum ANNEX J - [Intentionally Omitted] ANNEX K - Service Provider Addendum iii CREDIT AGREEMENT Dated as of February 18, 2009 RITE AID FUNDING II, a Cayman Islands exempted company incorporated with limited liability (the “Borrower”), the lenders from time to time party hereto (the “Lenders”), CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as administrative agent and collateral processing agent (in such capacities, together with any successor in such capacities, the “Administrative Agent”) for the Lenders, RITE AID HDQTRS. FUNDING, INC., a Delaware corporation, as Collection Agent, and each of the parties named on ScheduleIII hereto as Originators, agree as follows: PRELIMINARY STATEMENT.The Borrower has acquired, and may continue to acquire, Receivables (as hereinafter defined) and Participation Interests (as hereinafter defined) from Cayman SPE I (as hereinafter defined), either by purchase or by contribution to the capital of the Borrower, as determined from time to time by the Borrower and Cayman SPE I.The Borrower wishes to obtain loans from the Lenders which will be secured by, among other things, the Receivables and Participation Interests.The Lenders are prepared to make such loans, in each case on the terms set forth herein.Accordingly, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.01. Certain Defined Terms.As used in this Agreement, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Account Bank” has the meaning specified in the definition of “Governmental Entity Receivables
